 1                                            JS-6
 2
 3                                                O
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   KAREN PANOSYAN,                                  Case No. SACV 18-1726-JGB (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   KIRSTJEN M. NIELSEN, et al.,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21
             September 12, 2019
     DATED: ____________________                  _________________________________________
22                                                HONORABLE JESUS G. BERNAL
23                                                UNITED STATES DISTRICT JUDGE

24
25
26
27
28
